Citation Nr: 1829369	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a nervous disorder also claimed as depression, anxiety and insomnia.

3.  Entitlement to service connection for a nervous disorder also claimed as depression, anxiety and insomnia.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Regarding the Veteran's claims for service connection for headaches and nervous disorder also claimed as depression, anxiety and insomnia, although the RO reopened the claims in the February 2014 Statement of the Case (SOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board.  The issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a nervous disorder, also claimed as depression, anxiety and insomnia; entitlement to service connection for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 1974 decision, the RO denied the claims of entitlement to service connection for headaches and a nervous disorder.  

2.  Evidence added to the record since the December 1974 decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a nervous disorder.

3.  Evidence added to the record since the December 1974 decision is cumulative and redundant of evidence then of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches; there is not a reasonable possibility of substantiating that claim raised by the record.  

4.  The Veteran's bilateral hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The December 1974 decision that denied service connection for headaches and a nervous disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).   

2.  Evidence received subsequent to the December 1974 decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection a nervous disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Evidence received subsequent to the December 1974 decision is not new and material and does not serve to reopen the Veteran's claim of entitlement to service connection for headaches.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See June 2012 notice letter.   Additionally, the Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and private treatment records with the claims file.  A request was made for VA treatment records but none were found.  The Veteran was also afforded adequate examinations in June 2012 for his psychiatric claims as well as hearing loss.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran was not afforded a VA examination in conjunction with his claim for headaches; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened (and this decision does not reopen the claim).  38 C.F.R. § 3.159(c)(4)(iii).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Factual Background, and Analysis

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for headaches and a nervous disorder were denied initially in a December 1974 notification letter, on the basis that the Veteran had failed to report for a scheduled VA examination.  The Veteran did not appeal the December 1974 decision nor was new and material evidence received within a year of that decision.  The December 1974 decision thereby became final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 3.104 (2017).   

The evidence that has been received since the December 1974 decision includes the November 2011 letter from Dr. N.A. as well as the June 2012 VA psychiatric examination report.

Importantly, the letter from Dr. N.A. described the Veteran as presenting with a depressed mood.  He had episodes where he would get irritant and anxious, including frequent mood changes.  Further, Dr. N.A. indicated he could not handle stress or react appropriately to his physical and social environment.  He had marked decrease interest and pleasure in most usual activities as well as fatigue, low energy, concentration and memory problems.  His mental status was characterized by anhedonia, insomnia, and feelings of hopelessness.  He also had suicidal thoughts.

The Board finds the letter from Dr. N.A. describing the Veteran's depression and mental state is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate the service connection claim for a nervous disorder.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the U.S. Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the December 1974 decision will be reopened as it pertains to the Veteran's claim for entitlement to service connection for a nervous disorder because new and material evidence has been received.   

Adjudication of the Veteran's claim for entitlement to service connection for nervous disorder does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim for a nervous disorder. 

Pertaining to the Veteran's claim for entitlement to service connection for headaches, the Board finds that there has been no new and material evidence submitted to reopen the claim.  In particular, the November 2011 letter from Dr. N.A. does not mention the Veteran experiencing headaches or any symptoms pertaining to headaches.  Moreover, there is no objective evidence of headaches included in the records obtained following the December 1974 decision.  Lastly, there are no statements from the Veteran addressing his claim for service connection for headaches, and no mention from him that he experienced headaches while in-service.  

As such, the Board finds that none of the new evidence provides material evidence which would warrant reopening the December 1974 rating decision as it pertains to the Veteran's claim for service connection for headaches.  No information regarding headaches was discussed in the additional evidence.  Therefore, the new evidence provides no additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Therefore, the new evidence does not create a reasonable possibility of an allowance of the claim and is not material.

Accordingly, the Board concludes the December 1974 final rating decision will not be reopened as it pertains to the Veteran's claim for entitlement to service connection for headaches because new and material evidence has not been received.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In Fountain v. McDonald, 27 Vet. App. 258 (2015) the Court held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"    

For presumptive chronic diseases, to include sensorineural hearing loss an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Concerning the first element, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The June 2012 VA examination audiometric testing results revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 20, 15, 60, 65 and 60 dB respectively, in the right ear and 20, 25, 60, 70 and 60 dB respectively, in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385 in both ears.  The first element, existence of a present disability, is therefore satisfied for the Veteran's hearing loss.

As to the second element, the in-service incurrence, the service treatment records, including the April 1969 Report of Medical History and Report of Medical Examination for purposes of separation, shows no difficulty with hearing.  Notably, however, the Report of Medical Examination did not include any specific data on hearing ability.  

However, the absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

Here, the Veteran's DD 214 reflects that he received the Combat Infantry Badge for his service.  Therefore, his exposure to hazardous noises in service is conceded.  See 38 U.S.C. § 1154(b) (2012) ("In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.").

The question remaining to be addressed is whether the Veteran's current bilateral hearing loss disability is related to his conceded in-service noise exposure.  

On June 2012 VA examination, the VA examiner found the Veteran's hearing loss to be less likely than not caused by or a result of his military service.  In support of that opinion, the examiner noted the Veteran's separation examination did not show any data on hearing status and that the Veteran had a history of occupational noise exposure after service.  Specifically, he worked in the following areas: firefighter, police force, construction as well as factories.  Further, the Veteran indicated he had not sought medical attention for hearing difficulties until now.  This rationale is not adequate alone because it fails to address whether the Veteran's hearing loss is causally related to an injury in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  However, the examiner further found that complaints of hearing difficulty occurring 43 years after military service and retroactive effects of military noise exposure on hearing loss was not expected.  Therefore, the examiner concluded that based on the available information, hearing loss at the end of service or immediately afterwards was unlikely.

The Board has also considered the November 2011 private statement from Dr. N.O.V. which reported the Veteran's hearing loss problems.  Particularly, the statement from Dr. N.O.V. indicated the Veteran's difficulties with his hearing, including watching television and needing others to repeat things several times.  Dr. N.O.V. further opined that because the Veteran was exposed to high frequency heavy weapon noises while in service at an infantry unit, it was more probable than not that it caused his hearing loss.  An evaluation of his hearing loss was then requested.  While Dr. N.O.V. provided a positive nexus opinion for the Veteran's hearing loss and service, the opinion did not include an objective findings or supportive rationale for the conclusory opinion.  As such, probative weight cannot be assigned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The opinion presented in the June 2012 VA audiological examination regarding the Veteran's hearing loss determined that there was no nexus between the Veteran's current hearing loss and his period of service.  The Veteran has not submitted any other contrary competent evidence or contentions of continuity of symptomology linking his hearing loss to his service.  Therefore, the Board finds the examiner's opinion is the only probative and competent evidence on the question of nexus for the hearing loss claim.  Id.

In reaching this determination, the Board acknowledges that in May 2018 written argument, the Veteran's representative asserted that consideration should be given to the fact that in 1974, the Veteran attempted to seek VA compensation benefits for ear pain.  The Veteran's representative argued that the ear pain represented a continuous symptom related to the Veteran's current hearing loss.  The Board finds, however, that ear pain and hearing loss are not the same symptom.  Notably, in the Veteran's August 1974 claim for service connection, he reported pain in the throat, nose, and ear.  Pain, as defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, is "a more or less localized sensation of discomfort, distress, or agony, resulting from the stimulation of specialized nerve endings.  It serves as a protective mechanism insofar as it induces the sufferer to remove or withdraw from the source."  Id. at 1384.  Hearing loss, on the other hand, is denied as "deafness; partial or complete loss of the sense of hearing."  Id. at 836.  Based on the foregoing definitions, and what was claimed by the Veteran in 1974 versus currently, the Board does not find that any ear pain claimed in 1974 is related to his current claim for hearing loss, and the June 2012 VA examiner did not err by not considering it.
Accordingly, the Board concludes that the preponderance of evidence is against a finding that bilateral hearing loss were incurred in service, were proximately due to or the result of noise exposure in service, or manifested to a compensable degree within one year of separation from active service.  Therefore, the appeal must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a nervous disorder, also claimed as depression, anxiety and insomnia is reopened.

New and material evidence has not been received and the claim for entitlement to service connection for headaches remains denied.

Service connection for bilateral hearing loss is denied.


REMAND

The November 2011 statement from Dr. N.O.V. described the Veteran as presenting with a depressed mood.  Continuous sleep problems, nightmares, and flashbacks of traumatic incidents experienced at war were all noted.  The Veteran also reported experiencing hypervigilance, intolerance to loud noises and inability to be in places with crowds.  Additionally, Dr. N.O.V. reported the Veteran had marked decreased interest and pleasure in most of his usual activities, had low energy nearly every day and concentration and memory problems.  Further, his mental status was characterized by anhedonia, insomnia and feelings of hopelessness, including suicidal thoughts.  
Notwithstanding the characterization of the Veteran's psychiatric state in the November 2011 statement from Dr. N.O.V, the June 2012 VA examination found the Veteran had no evidence of a mental disorder at the present time.  The examiner found the Veteran did not present with any of the symptoms identified in the November 2011 statement.  In so finding, the examiner did not address the November 2011 statement from Dr. N.O.V. which contradicted the findings of the examination.  As such, a remand is needed prior to adjudication these claims to clarify whether the Veteran has symptoms attributable to a mental disorder.

The Veteran also claims that his service-connected disabilities prevent him from securing and maintaining gainful employment.  However, at present, the Veteran does not have any service-connected disabilities for which the Board could find would be causing individual unemployability.  As a result, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for PTSD and a nervous disorder because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain any updated VA treatment records and private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a psychiatric examination.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:
	a.  Identify any diagnosed acquired psychiatric disorder, including PTSD, that the Veteran either presently suffers from or has suffered from during the course of the appeal period.

	b.  Provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder, including PTSD, had its onset during the Veteran's service, or was otherwise caused by his service.  In so finding, the examiner should also discuss the symptoms addressed in the November 2011 statement from Dr. N.O.V.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


